DETAILED ACTION
Formal Matters
Claims 5-27, 30-37, 42, 45-65, 67-68, 71-72, and 75-86 are cancelled.  Claims 1-4, 28, 29, 38-41, 43, 44, 66, 69, 70, 73, 74, and 87 are pending.  Claims 66, 69, 70, 73 and 74 are withdrawn.  Claims 1-4, 28, 29, 38-41, 43, 44 and 87 are under examination. 

Priority
The instant application is a national stage application of PCT/CA2013/000395 filed on 04/19/2013, which is a continuation-in-part of 13/830,488 filed on 03/14/2013, which claims priority from US provisional applications 61/766,611 filed on 02/19/2013, 61/701,502 filed on 

Rejections Withdrawn
	The previous rejections under USC 103 are withdrawn per applicant’s amendments and arguments.  As the rejections under USC 103 are withdrawn, applicant’s arguments toward these rejections are now moot.  

Maintained Rejection 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 28, 29, 38-41, 43, 44 and 87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 16/536996 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim provides for a composition having a first chromophore (with claims to chromophores like eosin, fluorescein and others) and a gelling agent to cause the composition to become substantially resistant to leaching and the claims of ‘996 provide for claims having the same composition and functions (biophotonic and resistance to leaching).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicant’s Arguments, and Comments by Examiner
	The examiner is withdrawing the rejections under USC 103 as the prior art no longer motivates the invention as claimed.  The examiner performed an updated search but did find additional prior art that would motivate the instantly claimed invention of instant claim 1.  For the record, it is noted that Example 6, paragraph 14 (see related PGPub, in line with procedure of example 6), figure 5, and table 6 of the instant specification provide for how substantial resistance to leaching of the chromophore in the composition is determined experimentally.  Here, the leaching test is provided in periods up to 5, 10, 20 or 30 minutes (up to 30 minutes of incubating time for observation of chromophore leaching).  Thus, “substantially resistant to leaching such that less than 15% by weight of the total chromophore amount leaches out of the biophotonic composition” is provided by a particular experimental approach and defined time frame (up to 30 minutes) with the experimental results of table 6 supporting such substantial resistance to leaching in compositions with a xanthene chromophore and carbomer in instantly claimed amounts and instantly claimed viscosity values for compositions.  
	Applicant argues that the rejection under obviousness-type double patenting over copending 16/536996 does not apply because the claims of ‘996 are to method claims while the instant claims are composition claims.  Although the claims of ‘996 are to a method, they disclose the composition having chromophore (xanthene dyes like eosin Y) and gelling agents including crosslinked polyacrylic acid (carbomer) with the ability to be photonic and restrict leaching of the chromophore as in the instant claims.  Thus, the rejection under obviousness-type double patenting is maintained.  
	In two attempted phone messages to Amber Beckley up to 3/5/2021, it was indicated that applicant could file the terminal disclaimer as well as amend withdrawn claim 73 to remove 
	Applicant may file an after final amendment to provide the terminal disclaimer and the correction to withdrawn claim 73 if a rejoinder of withdrawn claims is desired.  Applicant also has the right to cancel withdrawn claims for later filing of such claims if desired.  

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/MARK V STEVENS/
Examiner, Art Unit 1613